Citation Nr: 1212902	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for bilateral inguinal hernias.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is noted that attempts to obtain service treatment records, other than the entrance exam and an X-ray that is on file, have been unsuccessful.  In view of this there is a heightened duty to assist in developing the claim.  Additional assistance is to be provided as discussed below.

A broad review of the various statements of the Veteran reflect that he was treated at the Naval Hospital at Subic Bay, Philippines, sometime between September and November 1945 while serving with either the 21st Mobile Construction Battalion or the 21st Special Construction Battalion (he has given conflicting statements about the identify of his unit).  The Board notes that the 21st Special Construction Battalion served in Subic Bay in 1945.  See www.history.navy.mil/museums/seabee/UnitListPages/Specials/21%20SNCB.pdf.  The Veteran should clarify which unit he served with, so that the RO can search sick bay reports during the period from September and November 1945.  In any event, since it is unclear whether the Veteran was hospitalized at the Naval Hospital at Subic Bay, or was treated as an outpatient.  It is noted that sometime hospitalization records are stored separately from service medical records.  It should be determined whether he was hospitalized at Subic Bay.  If so, the RO should attempt to obtain any clinical records regarding treatment of the Veteran between September and November 1945 at the Naval Hospital that was located at Subic Bay, Philippines.  

In his July 2010 claim, he indicated that he was hospitalized at the Naval Hospital in Norfolk, Virginia.  The RO should attempt to obtain clinical records from that facility too.

In a February 2012 statement, the Veteran indicated that he is attempting to obtain records from Duke University Hospital in Durham, North Carolina, regarding his left inguinal hernia repair surgery between 1955 and 1957.  The RO should attempt to obtain records from this facility, with the appellant's assistance as needed.  If those records are obtained by the Veteran in the meantime, he should submit them to the AMC/RO.

In a January 2012 statement, the Veteran reported that he underwent a right inguinal repair surgery at Yale-New Haven Hospital in New Haven, Connecticut, in December 1973 and that he referred to that facility for treatment recently concerning stomach complaints.  The Board notes that the appellant underwent a right inguinal hernia repair surgery at that facility in January 1981.  It is unclear whether there was also surgery in 1973 or whether these are the records to which the Veteran was referring.  Clarification will be undertaken.

Additionally, the RO should ask the Veteran to completely identify all medical providers who have observed, examined, or treated either of his bilateral inguinal hernias, and attempt to obtain any identified records.  Attempts to obtain service personnel records will also be undertaken.

The Veteran has reported that he had the bilateral hernias in service and was given a truss or hernia belt to wear, and that he wore it until the surgeries in the mid 1950's and 1981.  After other development is accomplished, the claims file should be forwarded to a physician for a discussion of whether this would historically represent the expected treatment for the years in question.  It seems, given current knowledge, that surgery would have been indicated more proximate to the onset of the hernias, but this may not have been the indicated medical treatment in the 1950's.  An opinion on this question should be requested.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA must ask the Veteran to identify all treatment for his bilateral inguinal hernias since active service.  It should be clarified in part whether there was surgery in 1973 or in 1981.  The 1981 records are on file.  VA must attempt to obtain all identified records.  VA must attempt to obtain all records regarding treatment of the left inguinal hernia at Duke University Hospital in Durham, North Carolina, between 1955 and 1957, and all records from Yale-New Haven Hospital in New Haven, Connecticut, regarding treatment for a right inguinal hernia in December 1973 (if that date is confirmed by the Veteran) and all treatment in 2012.  Appellant's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

2.  VA should ask the Veteran whether he served with the 21st Mobile Construction Battalion or the 21st Special Construction Battalion during the period from September to November 1945, and what year he was hospitalized at the Naval Hospital in Norfolk, Virginia.  It should also be clarified whether he was hospitalized at the Subic Bay facility.  Depending on the appellant's response, the AMC/RO should contact the service department and attempt to obtain any sick reports from his unit regarding the claimant during the period from September to November 1945.  Regardless of the claimant's response, VA should attempt to obtain any clinical records regarding treatment of the Veteran between September and November 1945 at the Naval Hospital that was located at Subic Bay, Philippines, and any clinical records regarding treatment of the appellant in 1946 and any other year identified by him at the Naval Hospital in Norfolk, Virginia.  Attempts to obtain service personnel records should also be undertaken.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

3.  Thereafter, and after all records have been obtained, forward the file to an appropriate physician for a discussion of the historical treatment of hernias in the 1950's.  Specifically, it should be indicated whether once hernias were found in the early 1950's that surgery would likely have been undertaken, or would long term use of a truss or hernia belt be recommended or more likely treatment?

4.  After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, VA must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



